Case 2:20-cv-08985-ODW-DFM Document 47 Filed 02/18/21 Page 1 of 3 Page ID #:381




 1                                                                                   O
 2                                              NOTE: CHANGES HAVE BEEN
                                                MADE TO THIS DOCUMENT
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   SECURITIES AND EXCHANGE                   Case № 2:20-cv-08985-ODW (DFMx)
12
     COMMISSION,
                                               ORDER GRANTING UNOPPOSED
13                     Plaintiff,              MOTION TO WITHDRAW AS
14                                             COUNSEL OF RECORD FOR
           v.                                  DEFENDANT CHARLES EVERETT
15                                             [43]
16   PATRICK JEVON JOHNSON,
     CHARLES EVERETT (aka CHARLY
17
     EVERETT), FRANK EKEJIJA, AND
18   NVC FUND, LLC
19
                       Defendants.
20
21
22         Attorney Robert Amador seeks leave to withdraw as counsel of record for
23   Defendant Charles Everett in the above-captioned case pursuant to Local
24   Rule 83-2.3.2.   (Mot., ECF No. 43.)     The Motion stands unopposed.        After
25   considering the papers filed in connection with the Motion, the Court deems the
26   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D.
27   Cal. L.R. 7-15. Accordingly, the Court VACATES the hearing on February 22, 2021,
28   at 1:30 p.m.
Case 2:20-cv-08985-ODW-DFM Document 47 Filed 02/18/21 Page 2 of 3 Page ID #:382




 1          Attorney Amador submits the declaration of Defendant Everett, in which
 2   Everett consents to Attorney Amador’s withdrawal. (Decl. of Charles Everett ¶ 5,
 3   ECF No. 43-2.) Everett indicates his desire to “relieve Mr. Amador as counsel of
 4   record and proceed in pro per.” (Id.) In light of Defendant Everett’s consent and the
 5   lack of opposition to the withdrawal from any other party, the Court finds that Mr.
 6   Amador has established good cause for the withdrawal, and that the granting of his
 7   Motion will not cause substantial prejudice or delay to any party.
 8          IT IS HEREBY ORDERED that Robert Amador’s motion to withdraw as
 9   counsel of record for Defendant Charles Everett is GRANTED.
10          1. Mr. Amador shall immediately serve Defendant Everett with a copy
11              of this Order and file a proof of such service with the Court.
12          2. Mr. Amador shall file with the Court a “(Proposed) Order on Request
13              for Approval of Substitution or Withdrawal of Counsel,” G-01 Order,
14              available on the Court’s website, providing Everett’s contact
15              information, including his mailing address, e-mail address, and
16              telephone number, within five days of the date of this Order.
17              Withdrawal will not be effective until the (Proposed) G-01 Order
18              is filed.
19          3. Everett may either continue pro se or retain new counsel. If Everett
20              does not retain new counsel, he shall represent himself pro se by
21              default. If Everett proceeds pro se, he must comply with all Court
22              Orders, the Local Rules, and the Federal Rules of Civil Procedure.1
23
24   1
       The Local Rules are available at http://www.cacd.uscourts.gov/court-procedures/local-rules. The
25   Court may not provide legal advice to any party, including pro se litigants. Defendant Everett is
     advised that the Federal Pro Se Clinic offers free information and guidance to individuals who are
26   representing themselves in federal civil actions. The Los Angeles Clinic operates by appointment
27   only. You may schedule an appointment either by calling the Clinic or by using an internet portal.
     You can call the Clinic at (213) 385-2977, ext. 270, or you can submit an internet request at:
28   http://prose.cacd.uscourts.gov/los-angeles or http://www.publiccounsel.org. Clinic staff can respond
     to many questions with a telephonic appointment or through your email account.



                                                      2
Case 2:20-cv-08985-ODW-DFM Document 47 Filed 02/18/21 Page 3 of 3 Page ID #:383




 1           See C.D. Cal. L.R. 83-2.2.3. Non-compliance with Court Orders
 2           may result in the imposition of sanctions.
 3
 4        IT IS SO ORDERED.
 5
 6        February 18, 2021
 7
 8                             ____________________________________
 9                                      OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             3
